107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Harold Dean RIVERS, Petitioner.
No. 96-586.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 26, 1997.

Harold Dean Rivers, Petitioner Pro Se.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Harold Dean Rivers has filed a petition for a writ of mandamus seeking to compel the district court to provide him with a copy of a court reporter's handwritten notes of his eighteen-year-old trial.  This issue has already been denied as the subject of a motion in a prior appeal before this court.  United States v. Rivers, No. 96-6609 (4th Cir.  Nov. 18, 1995) (unpublished).  Accordingly, because this issue has already been decided, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED